      Case 4:20-cv-08733-YGR Document 57 Filed 08/04/21 Page 1 of 3




1    PAUL, WEISS, RIFKIND, WHARTON &
       GARRISON LLP
2    Amy Barton (pro hac vice)
     1285 Avenue of the Americas
3    New York, NY 10019-6064
     Telephone: (212) 373-3285
4    Facsimile: (212) 492-0285
     Email: abarton@paulweiss.com
5
     Counsel for Defendants
6    Apple Inc.
7

8                                UNITED STATES DISTRICT COURT

9                               NORTHERN DISTRICT OF CALIFORNIA

10   SAURIKIT, LLC,                                   Case No. 4:20-cv-08733-YGR

11                 Plaintiff,                         NOTICE OF WITHDRAWAL OF
                                                      AMY BARTON AS COUNSEL FOR
12         v.                                         APPLE INC. AND [PROPOSED]
                                                      ORDER
13   APPLE INC.,
                                                      The Honorable Yvonne Gonzalez Rogers
14                 Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                NOTICE OF WITHDRAWAL OF AMY BARTON AS
                                                             COUNSEL FOR APPLE INC AND [PROPOSED] ORDER,
                                                                                 CASE NO. 4:20-cv-08722-YGR

                                      - 1 -Doc#: US1:14978099v1
       Case 4:20-cv-08733-YGR Document 57 Filed 08/04/21 Page 2 of 3




1    TO THIS COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE that the undersigned, Amy Barton (admitted pro hac vice), and

3    the law firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP, hereby withdraw as counsel of

4    record for Defendants Apple Inc. in the above-captioned litigation. Accordingly, it is requested that

5    the Court remove Ms. Barton and Paul, Weiss, Rifkind, Wharton & Garrison LLP from all

6    applicable service lists, including Notice of Electronic Filing. All other counsel of record for

7    Defendants Apple Inc. remain unchanged, and the withdrawal of Ms. Barton and Paul, Weiss,

8    Rifkind, Wharton & Garrison LLP will not cause any prejudice or delay in this litigation.

9

10

11    Dated: August 4, 2021                               Respectfully submitted,

12                                                        PAUL, WEISS, RIFKIND, WHARTON &
                                                          GARRISON LLP
13
                                                          /s/ Amy Barton
14                                                        Amy Barton (Pro hac vice)
                                                          PAUL, WEISS, RIFKIND, WHARTON &
15                                                        GARRISON LLP
                                                          1285 Avenue of the Americas
16                                                        New York, NY 10019-6064
                                                          Telephone: (212) 373-3285
17                                                        Facsimile: (212) 492-0285
                                                          Email:       abarton@paulweiss.com
18
                                                          Counsel for Defendants
19                                                        APPLE INC.

20    IT IS SO ORDERED

21
      DATED:                                              Honorable Yvonne Gonzalez Rogers
22                                                        United States District Judge

23

24

25

26

27

28
                                                                              NOTICE OF WITHDRAWL OF AMY BARTON
                                                                          AS COUNSEL FOR APPLE INC AND [PROPOSED]
                                                                                   ORDER, CASE NO. 4:20-CV-08733-YGR
                                          - 2 -Doc#: US1:14978099v1
       Case 4:20-cv-08733-YGR Document 57 Filed 08/04/21 Page 3 of 3




1

2                                    CERTIFICATE OF SERVICE

3            I hereby certify that, on August 4, 2021, this document was filed with the Clerk of the

4    Court using CM/ECF, which will send notification of such filing to the attorneys of record in this

5    case.
                                                   By: /s/ Amy Barton
6                                                                    Amy Barton
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          NOTICE OF WITHDRAWL OF AMY BARTON
                                                                      AS COUNSEL FOR APPLE INC AND [PROPOSED]
                                                                               ORDER, CASE NO. 4:20-CV-08733-YGR
                                        - 3 -Doc#: US1:14978099v1
